UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1300


RLI INSURANCE COMPANY,

                                                  Plaintiff - Appellee,
          versus

NANCY    GABBERT,    individually    and    as
Administratrix of the Estate of Kevin Gabbert,

                                                 Defendant - Appellant,
          and

ROBERT WALLS; ELSIE WALLS,


                                                             Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-03-263-1)


Submitted:   August 31, 2005                 Decided:   October 20, 2005


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Bryan Edwards, CRANSTON & EDWARDS, P.L.L.C., Morgantown, West
Virginia, for Appellant. James A. Varner, Sr., Tiffany R. Durst,
Debra Tedeschi Herron, Rebecca L. Donnellan, MCNEER, HIGHLAND,
MCMUNN AND VARNER, L.C., Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Nancy Gabbert, individually and as Administratrix of the

Estate   of    Kevin    Gabbert,   appeals    the   district   court’s    order

granting      summary   judgment   to   RLI   Insurance   Company    in   this

declaratory judgment action.        We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      See RLI Ins. Co. v. Gabbert, No. CA-03-263-

1 (N.D. W. Va. filed Mar. 3, 2005 & entered Mar. 4, 2005).                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 2 -